Nebraska Advance Sheets
	              STATE EX REL. COUNSEL FOR DIS. v. STEIER	915
	                         Cite as 290 Neb. 915

       State   of   Nebraska ex rel. Counsel for Discipline
           of the     Nebraska Supreme Court, relator,
                    v. David N. Steier, respondent.
                               ___ N.W.2d ___

                      Filed May 15, 2015.   No. S-14-765.

    Original action. Judgment of suspension.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller‑Lerman, and Cassel, JJ.
    P er Curiam.
                      INTRODUCTION
   This case is before the court on the conditional admission
filed by David N. Steier, respondent, on March 25, 2015. The
court accepts respondent’s conditional admission and enters an
order of suspension for a period of 3 months and 12 months of
monitored probation following reinstatement.
                             FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on September 15, 2009. At all relevant times, he
was engaged in the practice of law in Omaha, Nebraska.
   On August 29, 2014, the Counsel for Discipline of the
Nebraska Supreme Court filed formal charges against respond­
ent. The formal charges consist of one count against respond­
ent. With respect to the one count, the formal charges state
that on November 9, 2012, respondent was retained by Allen
Wagner, doing business as Take Flight Cheer Center, to assist
in incorporating the business and applying for tax‑exempt sta-
tus under I.R.C. § 501(c)(3) (2012). Wagner paid respondent
$800 by check as respondent’s fee for doing the work. The
formal charges state that although the check was negotiated
by respondent on the date it was received and before any
work had been done for the client, the check was not depos-
ited into respondent’s trust account. Wagner also issued sepa-
rate checks to respondent payable to third parties as follows:
$750 payable to the Internal Revenue Service (IRS), $35 for
publication in a business journal, and $25 for the filing fee
with the State of Nebraska.
    Nebraska Advance Sheets
916	290 NEBRASKA REPORTS



   The formal charges state that over the next year, respondent
knowingly made a series of false and misleading statements to
Wagner regarding the application. Respondent never submit-
ted the application, although he continued to lead Wagner to
believe that he had.
   In late 2013, Wagner contacted the IRS directly and learned
that nothing had been filed. Wagner demanded that respondent
return all funds he had paid and the case file. Respondent did
return the file, including the unsent third‑party checks, and
attempted to refund a portion of the fees.
   The formal charges allege that by his actions, respondent vio-
lated his oath of office as an attorney, Neb. Rev. Stat. § 7‑104
(Reissue 2012), and Neb. Ct. R. of Prof. Cond. §§ 3‑501.1
(competence), 3‑501.3 (diligence), 3‑501.15(a) and (c) (safe-
keeping property), and 3‑508.4(a), (b), and (c) (misconduct).
   On March 25, 2015, respondent filed a conditional admis-
sion pursuant to Neb. Ct. R. § 3‑313 of the disciplinary
rules, in which he conditionally admitted that he violated his
oath of office as an attorney and conduct rules §§ 3‑501.1,
3‑501.3, 3‑501.15(a) and (c), and 3‑508.4(a), (b), and (c). In
the conditional admission, respondent knowingly chose not
to challenge or contest the truth of the matters conditionally
admitted and waived all proceedings against him in connec-
tion therewith in exchange for a 3‑month suspension and
12 months of monitored probation following reinstatement.
Upon reinstatement, if accepted, the monitoring shall be by
an attorney licensed to practice law in the State of Nebraska
and who shall be approved of by the Counsel for Discipline.
The monitoring plan shall include, but not be limited to, the
following: During the first 6 months of probation, respondent
will meet with and provide the monitor a weekly list of cases
for which respondent is currently responsible, which list shall
include: the date the attorney‑client relationship began; the
general type of case; the date of last contact with the client;
the last type and date of work completed on file (pleading,
correspondence, document preparation, discovery, court hear-
ing); the next type of work and date that work should be com-
pleted on the case; any applicable statutes of limitations and
their dates; and the financial terms of the relationship (hourly,
                   Nebraska Advance Sheets
	            STATE EX REL. COUNSEL FOR DIS. v. STEIER	917
	                       Cite as 290 Neb. 915

contingency, et cetera). After the first 6 months through the
end of the probation, respondent shall meet with the moni-
tor on a monthly basis and provide the monitor with a list
containing the same information set forth above. Respondent
shall work with the monitor to develop and implement appro-
priate office procedures to ensure that the clients’ interests are
protected. Respondent shall reconcile his trust account within
7 working days of receipt of the monthly bank statement
and provide the monitor with a copy within 3 working days.
Respondent shall submit a quarterly compliance record to the
Counsel for Discipline demonstrating that respondent is adher-
ing to the foregoing terms of probation. The quarterly report
shall include a certification by the monitor that the monitor
has reviewed the report and that respondent continues to abide
by the terms of probation. If at any time the monitor believes
respondent has violated the professional conduct rules or has
failed to comply with the terms of probation, the monitor
shall report the same to the Counsel for Discipline. Finally,
respond­ent shall pay all the costs in this case, including the
fees and expenses of the monitor, if any.
   The proposed conditional admission included a declara-
tion by the Counsel for Discipline, stating that respondent’s
proposed discipline is appropriate and consistent with sanc-
tions imposed in other disciplinary cases with similar acts
of misconduct.

                        ANALYSIS
   Section 3‑313, which is a component of our rules govern-
ing procedures regarding attorney discipline, provides in per-
tinent part:
        (B) At any time after the Clerk has entered a Formal
     Charge against a Respondent on the docket of the Court,
     the Respondent may file with the Clerk a conditional
     admission of the Formal Charge in exchange for a stated
     form of consent judgment of discipline as to all or
     part of the Formal Charge pending against him or her
     as determined to be appropriate by the Counsel for
     Discipline or any member appointed to prosecute on
     behalf of the Counsel for Discipline; such conditional
    Nebraska Advance Sheets
918	290 NEBRASKA REPORTS



      admission is subject to approval by the Court. The con-
      ditional admission shall include a written statement that
      the Respondent knowingly admits or knowingly does
      not challenge or contest the truth of the matter or mat-
      ters conditionally admitted and waives all proceedings
      against him or her in connection therewith. If a tendered
      conditional admission is not finally approved as above
      provided, it may not be used as evidence against the
      Respondent in any way.
   Pursuant to § 3‑313, and given the conditional admission,
we find that respondent knowingly does not challenge or con-
test the truth of the matters conditionally admitted. We further
determine that by his conduct, respondent violated conduct
rules §§ 3‑501.1, 3‑501.3, 3‑501.15(a) and (c), and 3‑508.4(a),
(b), and (c) and his oath of office as an attorney licensed to
practice law in the State of Nebraska. Respondent has waived
all additional proceedings against him in connection herewith.
Upon due consideration, we approve the conditional admission
and enter the orders as indicated below.
                        CONCLUSION
   Respondent is suspended for a period of 3 months. Should
respondent apply for reinstatement, if accepted, his reinstate-
ment shall be conditioned upon respondent’s being on proba-
tion for a period of 12 months, including monitoring, follow-
ing reinstatement, subject to the terms agreed to by respondent
in the conditional admission and outlined above. Acceptance
of an application for reinstatement is conditioned on the
application’s being accompanied by a proposed monitored
probation plan, the terms of which are consistent with this
opinion. Respondent shall comply with Neb. Ct. R. § 3‑316
(rev. 2014), and upon failure to do so, he shall be subject to
punishment for contempt of this court. Respondent is also
directed to pay costs and expenses in accordance with Neb.
Rev. Stat. §§ 7‑114 and 7‑115 (Reissue 2012) and Neb. Ct.
R. §§ 3‑310(P) and 3‑323(B) of the disciplinary rules within
60 days after the order imposing costs and expenses, if any, is
entered by the court.
                                      Judgment of suspension.